Citation Nr: 0818317	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
September 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2008, the Board advanced this case on the docket 
because of the veteran's age.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

The veteran does not have a diagnosis of PTSD or any other 
psychiatric disorder.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of a disease or an 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in September 2003 
and March 2005, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO issued that first VCAA notice letter prior to 
initially adjudicating the claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  That September 2003 VCAA letter did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claim.  Id., at 120-21.  
However, the more recent March 2005 VCAA letter did make this 
specific request.  Further, although he did not receive this 
more recent VCAA letter until after the initial adjudication 
of his claim, the RO has since gone back and readjudicated 
his claim in the March 2005 supplemental statement of the 
case (SSOC) in light of any additional evidence received 
since the initial rating decision, statement of the case 
(SOC), and in response to that additional notice.  This is 
important to point out because the Federal Circuit Court has 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).



So the RO has ultimately provided all notice required by 
§ 5103(a).  Therefore, any failure to provide necessary 
information in the initial September 2003 VCAA letter is non-
prejudicial, harmless error, because the additional March 
2005 letter rectified any notice deficiency.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.

Although the veteran was not informed that a downstream 
disability rating and effective date will be assigned if his 
service-connection claim is ever granted, since the Board is 
denying his claim for service connection for PTSD, 
no downstream disability rating or effective date will be 
assigned.  Therefore, there can be no possibility of any 
prejudice to him in not receiving notice concerning the 
downstream disability rating and effective date elements of 
his claim because these elements of his claim are moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); see 
also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  See, too, Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  Further, VA, not the veteran, has the 
burden of rebutting this presumption by showing the error was 
not prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the 


post-adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Here, the notices provided by VA are clear and pertinent to 
the veteran's contentions, such that a reasonable person 
could understand what was required to prove the service-
connection claim.  In fact, the veteran personally submitted 
statements regarding his alleged stressor and private medical 
records.  He then indicated he had no further evidence to 
submit in April 2006.  He also has been represented by a 
veteran's service organization since filing his claim.  
Therefore, any deficiency in his VCAA notice will not affect 
the essential fairness of the adjudication, as he clearly 
understands his rights under the VCAA.  So, overall, to the 
extent that VA, under Sanders, may have erred in the content 
and timing of the VCAA notices, all things considered, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board had 
erred by relying on various post-decisional documents for 
concluding that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, but determining nonetheless 
that the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, so found the error was harmless).

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  



Attempts were made to obtain the veteran's service medical 
records (SMRs) that are missing from the National Personnel 
Records Center (NPRC), a military records repository.  The 
NPRC responded that the records were unavailable and presumed 
destroyed in a 1973 fire at that facility.  See O'Hare vs. 
Derwinski, 1 Vet. App. 365 (1991) (where SMRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide an explanation of the reasons or bases for its 
findings and to carefully consider applying the benefit-of-
the-doubt doctrine).  See also Moore (Howard) v. Derwinski, 
1 Vet. App. 401, 404 (1991).  This enhanced duty to assist 
includes considering having the veteran examined and 
requesting alternative forms of evidence that might 
supplement his missing SMRs.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Olson v. Principi, 480, 483 (1992).  However, 
while the duty to assist is neither optional nor 
discretionary (see Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), it is not always a one-way street; nor is it a 
"blind alley."  Olson, 3 Vet. App. at 483.  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted).  

Moreover, even the absence of some or all of the veteran's 
SMRs does not obviate the need for him to have medical 
evidence confirming he has the condition alleged and linking 
it to his military service.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  
And, as will be explained, the medical evidence of record 
does not show the veteran has a current diagnosis of PTSD.  
Therefore, a remand to make further efforts to obtain the 
remainder of his SMRs, his service personnel records, or VA 
treatment records from the 1950s would not help provide 
evidence in favor of his claim, as a diagnosis of a current 
disability is required, regardless, in order for his claim to 
be granted, and he has not met this threshold preliminary 
requirement.  Thus, this additional development of the claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006), indicating the duty to assist requires scheduling the 
veteran for a VA compensation examination only when necessary 
to fairly decide a claim.  See, too, 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

As further concerns the duty to assist, the RO has obtained 
at least some of the veteran's service medical records 
(SMRs), his VA medical records, and his private medical 
records.  And in April 2006, in response to the most recent 
VCAA notice, he indicated that he had no other information or 
evidence to submit in support of his claim.  So as there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (regarding combat veterans); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.



If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence that corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147.  And 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

But setting aside for the moment the question of whether the 
veteran experienced a stressful incident during his military 
service, the first and perhaps more fundamental requirement 
is that he have the DSM-IV diagnosis of PTSD to at least 
confirm he has this claimed condition.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's VA and private treatment records do not show 
any diagnosis of or treatment for any psychiatric disorders, 
including PTSD.  In March 2006, he had a routine check up at 
a VA Medical Center (VAMC).  He was screened for depression 
and found not to be depressed.  He also was screened for PTSD 
and the results were negative for that condition, too.  As 
well, he denied experiencing any military sexual trauma.  
There are no other references to mental health issues in his 
treatment records.  Hence, as he does not have a current 
diagnosis of PTSD, his claim must be denied.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability).  Absent the 
required DSM-IV diagnosis of PTSD, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

Service connection for PTSD is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


